** COUNTY COMMISSIONERS — LEASE — COUNTY POOR FARM ** QUESTION: MAY THE BOARD OF COUNTY COMMISSIONERS OF MUSKOGEE COUNTY RENT OR LEASE THE COUNTY POOR FARM TO ANY PERSON, FIRM, OR CORPORATION FOR ANY PURPOSE ? ANSWER: SEE OPINION NO. MARCH 22, 1937 — ECKLER, ATLAS LIFE INS. V. BOARD OF EDUCATION OF CITY OF TULSA, 83 OKLA. 12 AND CERTAIN STATUTES CITED IN SAID OPINION, SO THAT OUR RESPONSE IS IN THE AFFIRMATIVE.  CITE: 19 O.S. 1 [19-1], 19 O.S. 339 [19-339], 56 O.S. 33 [56-33] (COUNTY PROPERTY, PRIVATE INDIVIDUALS) (FRED HANSEN)